LAGOA, J.
Appellants, Tender Loving Care Garden Supply, Inc. (“TLC”), and Claude Halioua (“Halioua”), appeal from two trial court orders.1 Specifically, TLC and Halioua appeal the trial court’s May 25, 2015, Omnibus Order ruling on multiple motions of both parties, and the April 18, 2016, Order directing the parties to specifically perform a property sale transaction pursuant to obligations under a lease option contract.
With regard to the trial court’s May 25, 2015, Omnibus Order, because this matter remains pending in the trial court, we dismiss the appeal as an improper appeal taken from a non-final, non-appealable order. See Fla. R. App. P. 9.130(a)(3). With regard to the trial court’s April 18, 2016, Order, we affirm.2
Dismissed in part; affirmed in part.

. This case was consolidated with case no. 3D16-1148, which was a prior petition for writ of prohibition and mandamus that this Court denied on July 28, 2016.


. We note that this Order- is appealable as a non-final order determining the right to immediate possession of property under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(ii).